DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on August 11, 2022.  In that response, claims 29, 50, 61, and 62 were amended and claims 63-65 were cancelled.  Claims 29, 30, 46, 50, 56, 59-62, 66, and 67 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50, 61, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the poly(lactic acid) block weight has not been disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the inventions in claims 50, 61, and 62.  
The methodology for determining adequacy of written description entails (1) for each claim, determining what the claim as a whole covers (2) reviewing the entire application to understand how applicant provides support for the claimed invention including each element and/or step, and (3) determining whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed.  MPEP §2163(II).  Also the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP §2163(II)(A)(3)(a)(ii) (citations omitted).  The “Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed’.”  Id. (citations omitted).  
Independent claim 29 now recites polymeric nanoparticles comprising a PLA-PEG diblock copolymer and salinomycin.  Therefore the claims as a whole cover a pharmaceutical composition comprising a carrier and polymeric nanoparticles comprising any PLA-PEG diblock copolymer and salinomycin.  A diblock copolymer is not the same as, or forms a part of another multiblock copolymer such as tetrablock or pentablock copolymers.  
The disclosure on diblock copolymers specifically appears in just one instance: “the polymeric nanoparticles provided herein comprise poly(lactic acid)-poly(ethyleneglycol) (PLA-PEG) di-block copolymer” (para.0109, Pre-grant publication US 2020/0046648).  It does not appear that the  PLA-PEG diblock copolymer is further discussed or exemplified in the disclosure.  The molecular weight of the PLA block is discussed specifically in reference to the PLA-PEG-PPG-PEG tetrablock copolymers only (“In an embodiment, the biodegradable polymeric nanoparticle is PLA-PEG-PPG-PEG, and the average molecular weight of the poly(lactic acid) block is between about 10,000 and about 100,000 daltons, between about 20,000 and 90,000 daltons, …” para.0127; see paras. 0125-28). 
In view of the absence of any discussion or examples of nanoparticles comprising a PLA-PEG diblock copolymer, and the absence of the PLA block molecular weight or its significance, the specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the molecular weight of the PLA block in the range of 10,000 to 100,000 daltons or ranges within those limits as in claims 50, 61, and 62.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 46, 56, 59, 60, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (US 2019/0105261).
Regarding claims 29, 46, 59, 60, 66, and 67, Waugh teaches pharmaceutical compositions comprising nanoparticles having a diameter of about 2 to about 200 nm and encapsulating an active agent, with polyethylene glycol(PEG)-block-polylactide(PLA) copolymer (para.0160).  Waugh also teaches salinomycin as an active agent (paras.0092, 0096).  The compositions may be administered percutaneously via microneedle injection (para.0137) and contain more than one active agent (para.0138). 
Waugh does not specifically teach an example formulation comprising nanoparticles comprising a PLA-PEG block copolymer and salinomycin.  
However it would have been prima facie obvious to one having ordinary skill in the art to prepare a composition comprising nanoparticles comprising a PLA-PEG block copolymer and salinomycin and a pharmaceutically acceptable carrier as recited in instant claim 29.  The skilled person would have been motivated to do so because Waugh expressly teaches “PEG-block-PLA copolymer nanoparticles” having diameter of about 2 to about 200 nm that encapsulates an active agent, and also teaches salinomycin as an example active agent.  Furthermore without some indication of the concentration of salinomycin within the nanoparticles, the mere recitation of a dosage of the nanoparticles in the pharmaceutical composition as in claim 60 is not seen as overcoming obviousness. 
Regarding the average diameter of the nanoparticles in claims 56, 66, and 67, the recited ranges are within Waugh’s range of nanoparticle diameters.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Claims 29, 30, 46, 50, 56, 59-62, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (US 2019/0105261) in view of Xiao (Xiao, R.Z., et al., Recent advances in PEG–PLA block copolymer nanoparticles, Int J Nanomedicine. 2010; 5: 1057–1065).
Waugh does not specifically teach targeting moiety or the molecular weight of the PLA block as in claims 30, 50, 61, or 62.
Xiao teaches PEG-PLA block copolymer nanoparticles for hydrophobic drug delivery, including surface modification for active targeting (entire document, esp. title; abstract; p.1061-63).  Xiao further teaches that the molecular weight, chain length of PEG or PLA, and their ratio are main factors in determining drug release rate from and the size of the nanoparticle (p.1060-61).
It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Waugh and Xiao and use PLA having various molecular weights as recited in the instant claims.  The skilled person would have been motivated to do so in order to tailor the nanoparticles to a desired release profile and size. 

Response to Arguments
 Applicant’s arguments with respect to claims 29, 46, 59, 66, and 67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615